Case 8:19-cv-01785-CEH-AAS Document 4 Filed 07/23/19 Page 1 of 1 PagelD 14

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CARLOS RESTREPO

V. Case No: 8:19-cv-1785-T-36AAS

Commonwealth Financial Systems, Inc.

 

NOTICE TO COUNSEL

Thomas J. Patti

Pursuant to Local Rule 2.01, you are not a member of the Middle District of Florida and
must be (re)admitted to practice in the Court due to the following:

No person shall be permitted to appear or be heard as counsel for another in any
proceeding in this Court unless first admitted to practice in the Court (or heretofore
admitted under prior rules of the Court). Only those persons who are members in
good standing of The Florida Bar shall be eligible for general admission to the bar
of the Court. (See Local Rule 2.01(a) & (b))

To maintain good standing in the bar of this Court, each attorney must pay a renewal
fee set by administrative order and, unless exempted by the Chief Judge for good
cause, must register with the Clerk of Court and maintain an e-mail address for
electronic service by the Clerk during the attorney’s membership in the bar of this
Court. An attorney who fails to pay timely the fees or fails without exemption to
maintain a registered e-mail address is subject to removal from membership in the
bar of this Court.(See Local Rule 2.01(d))

Once counsel has been admitted to practice, counsel must register for a CM/ECF
login and password.

Please review Rule 2.01 of the Local Rules of the United States District Court for the
Middle District of Florida for readmission to practice in the Middle District. The Attorney
Admission procedures are available at www.flmd.uscourts.gov under the Attorney Resources
section (Tampa tab).

ELIZABETH M. WARREN,
CLERK

s/D. Greco, Deputy Clerk
